On ti-ie Merits.
• The question is as to the plea of prescription. Yarborough, a witness on the part of the plaintiff, testifies that in the spring of 1866 he called upon Cruikshank for payment of the note and that the latter replied: “If .you will knock off the interest, I will give you a sight draft for the amount.” The witness not being authorized to throw off the interest, declined the proposition. At the time this interview took place prescription had not accrued. The proposition of the defendant to pay the principal of the note surely was a recognition that the sue-*253cession of Olcott owed it, and consequently an interruption of prescription occurred. A promise to pay the debt was not necessary to interrupt the prescription.
The testimony of the executor is to the effect that he did not promise to pay the note; but his statements are equivocal and evasive, and wanting in that directness and clearness which mark the evidence given by Yarborough. His evidence clearly preponderates.
It is therefore ordered, adjudged and decreed that the judgment of the district court be annulled, avoided and reversed. It is further ordered that the plaintiff recover from the defendant, in his representative capacity of executor of J. H. Olcott, deceased, the sum of $646 82, with eight per cent, interest per annum from the eighteenth of January, 1862, until paid, and all costs of suit.
Rehearing refused.